Citation Nr: 1532700	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for dermatophytosis (claimed as tinea pedis).

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The appellant served in the Georgia Army National Guard (ARNG) and had active duty for training (ACDUTRA) in the Georgia ARNG from August 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).

With respect to the characterization of the claims on appeal, the appellant initially sought to establish his entitlement to service connection for tinea pedis.  An October 2010 VA examiner indicated that the appellant's initially manifested tinea pedis during ACDUTRA had spread to his toenails (tinea unguium), groin (tinea cruris) and scalp (tinea capitis).  Notably, VA's Schedule of Ratings evaluates the disease process of dermatophytosis as a single entity, wherever situated.  38 C.F.R. § 4.118, Diagnostic Code 7813.  Thus, the Board has rephrased this issue to encompass the more general disease process of dermatophytosis.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant's currently diagnosed dermatophytosis was contracted during the period of ACDUTRA from August 1974 to December 1974.

2.  The appellant's currently diagnosed bilateral pes planus was incurred during the period of ACDUTRA from August 1974 to December 1974.

CONCLUSIONS OF LAW

1.  The criteria for service connection for dermatophytosis (claimed as tinea pedis) are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  Additional, any potential notice defect would result in harmless error.

II.  Analysis

The appellant seeks to establish his entitlement to service connection for dermatophytosis and bilateral pes planus as having first been manifest during a period of ACDUTRA from August 1974 to December 1974.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131.  Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

The facts of this case may be briefly summarized.  The appellant had a period of ACDUTRA from August 1974 to December 1974.  There is no entrance report reflecting any pre-existing disease or disability.  On a May 1974 Report of Medical History, the appellant denied a history of skin or feet trouble.  Overall, there is no lay or medical evidence that dermatophytosis or pes planus pre-existed this period of ACDUTRA.

In pertinent part, a September 1974 service treatment record (STR) reflects the appellant's complaint of athlete's feet and possible stress fracture of both heels.  An October 1974 STR reflects report of left heel/Achilles pain after prolonged standing "x 1 wk."  The appellant also reported tinea pedis "x 3 wks."  A December 1974 STR noted that the appellant had a history of athlete's feet "x 3 months."  
The separation examination, dated November 1974, recorded a diagnosis of pes planus.

In October 2010, the appellant underwent VA Compensation and Pension (C&P) examination.  The examiner diagnosed tinea pedis which had spread to the appellant's toenails (tinea unguium), groin (tinea cruris) and scalp (tinea capitis).  The examiner also found that the Veteran's current dermatophytosis was mostly likely the same tinea pedis seen in service.  In so stating, the examiner reasoned as follows:

Tinea pedis can be transmitted directly to other parts of the body by contact with the infected lesions or indirectly through contact with contaminated articles such as towels, shoes, etc.

The October 2010 VA examiner also diagnosed, inter alia, pes planus.  The VA examiner did not provide an opinion as to whether or not the diagnosed bilateral pes planus was related to the Veteran's active military service.  In this regard, the Board notes the AOJ asserted that "[t]he October 2010 VA examiner noted that [the diagnosed bilateral pes planus] is the same as diagnosed in service and at separation."

Additionally, pertinent evidence of record includes a positive nexus opinion from the Veteran's private physician, Dr. H.A.J., dated in February 2012 and a second positive nexus opinion dated in February 2015.  In correspondence dated February 2012 , Dr. H.A.J. stated he has treated the Veteran for chronic bilateral foot pain since 2009, and that ever since this time the condition has continued to worsen.  He also stated that he reviewed the Veteran's military records and acknowledged that his military occupational specialty (MOS) was a police officer and while on active duty the Veteran was treated for flat feet and athlete's feet.  The clinician also discussed that upon service discharge, it was noted that the Veteran had flat feet on his separation examination.  In correspondence dated February 2015, Dr. H.A.J. again addressed the Veteran's treatment for his foot conditions and opined that the Veteran's medical problems "[chronic bilateral foot pain and athlete's feet were] service connected or service aggravated."

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the record first documents the manifestation of tinea pedis during the period of ACDUTRA from August 1974 to December 1974.  The AOJ states that tinea pedis, as a disease process, is not subject to service connection on the basis of not being listed as a "covered" disease under 38 C.F.R. § 3.6.  The AOJ actually refers to 38 C.F.R. § 3.6(e), which contains a definition of "covered" disease for claims involving ACDUTRA travel status.  This claim, which does not involve ACDUTRA travel status, allows for service connection for disability due to "disease" - not "covered disease" - incurred in line of duty, including ACDUTRA.  38 C.F.R. § 3.6(a).

As the uncontroverted medical evidence establishes that the appellant's currently diagnosed dermatophytosis was contracted during the period of ACDUTRA from August 1974 to December 1974, the Board grants service connection for this claim.

The record first documents the manifestation of pes planus during the period of ACDUTRA from August 1974 to December 1974.  The AOJ asserts that service connection for pes planus may only be granted if acquired.  See 38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, and absent, displaced or supernumerary parts are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes).  However, there is no medical opinion that the appellant's pes planus first manifested during ACDUTRA is congenital in nature.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (the issue of whether a disability is congenital or acquired in nature is a medical determination).  Additionally, the absence of pre-service records (including an entrance medical examination) cannot be held against the appellant.  

As the uncontroverted medical evidence establishes that the appellant's currently diagnosed pes planus first manifested during ACDUTRA from August 1974 to December 1974, the Board also grants service connection for this claim.


ORDER

Service connection for dermatophytosis (claimed as tinea pedis) is granted.

Service connection for bilateral pes planus is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


